Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 1 of 31 PageID #: 2945



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

 ANHEUSER BUSCH EMPLOYEE’S
 CREDIT UNION,

                        Plaintiff,

 vs.
                                                       Case No. 4:18-CV-01208-CDP
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA

 and

 THE CHARTER OAK FIRE INSURANCE
 COMPANY,

                        Defendants.



         ANHEUSER BUSCH EMPLOYEES’ CREDIT UNION’S SUGGESTIONS
       IN OPPOSITION TO TRAVELERS’ MOTION FOR SUMMARY JUDGMENT


        COMES NOW Plaintiff, Anheuser Busch Employees’ Credit Union (“ABECU”), by and

through undersigned counsel, and submits the following Suggestions in Opposition to Travelers’

Motion for Summary Judgment (Doc. 37).

I.      Introduction

        In this litigation, ABECU is seeking to enforce the coverage obligations of the defendant

insurance companies as it pertains to claims arising out of a consumer class action. Travelers and

its counterpart subsidiary The Charter Oak Fire Insurance Company (referred to jointly herein as

“Travelers”) issued a series of commercial general liability and umbrella policies (hereinafter

referred to as the “CGL Policies”), to ABECU in 2014, 2015 and 2016. The claims at issue,

which will be discussed in detail below, were set forth in a class action counterclaim filed against



                                                 1
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 2 of 31 PageID #: 2946



ABECU in 2016 in a case entitled Anheuser-Busch Employees’ Credit Union vs. Wells

(hereinafter referred to as the “Wells Counterclaim” or “Counterclaim”).

       It is widely understood that CGL policies are “designed to protect the insured from losses

arising out of business operations.” Overview of commercial general liability policies, 9A

Couch on Ins. § 129:1. Coverage is sought by ABECU for third-party damages paid by ABECU

to the Wells class members arising out of standard business operations in administering car loans.

In particular, the claims involved the content of notices sent to borrowers who had defaulted on

their car loans and the content of credit reports that were reported to credit bureaus.

       Travelers argues that it has no duty to defend ABECU for the claims made against

ABECU in the Wells Counterclaim and, inasmuch as the duty to defend is broader than the duty

to indemnify, it would have no obligation to indemnify. Travelers presents two bases for their

position. Their first argument is that ABECU’s conduct as alleged in the Counterclaim was

intentional. Their second argument is that ABECU’s conduct amounted to professional services

which fell within an exclusion entitled “Professional Credit Union Financial Services”. In

essence, Travelers seeks to carve out the commercial liability coverage from its commercial

general liability policies offered to and paid for by ABECU.

       As to their first defense, the allegations in the Wells Counterclaim, as well as the

information available to Travelers at the time of its coverage review, clearly reveal that the

claims asserted against ABECU involved accidental and unintentional conduct. As to their

second defense, the exclusion in question is fatally ambiguous and the alleged misconduct did

not involve professional services under any objective definition of that term. Travelers’ request

for judgment as a matter of law falls well short of the required standard needed to avoid its duty

to defend and indemnify ABECU for the loss in issue. Accordingly, ABECU requests that the



                                                  2
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 3 of 31 PageID #: 2947



Court deny Travelers’ Motion for Summary Judgment. ABECU also requests that the Court

grant judgment in favor of ABECU on Travelers’ claims concerning its duty to defend ABECU

under Coverage A of the CGL policies and further requests that the Court grant judgment in its

favor on Coverage B by finding as a matter of law that the policies afford indemnity coverage.

II.    Applicable Standards.

       A.      Summary Judgment.

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Whitehead v. Lee Enterprises, No. 4:12CV01302 ERW, 2013 WL 3542686, at *2 (E.D. Mo. July

11, 2013); Fed.R.Civ.P. 56(a). Federal Rule of Civil Procedure 56(c) provides that a party

asserting that a fact cannot be or is genuinely disputed must support the assertion by citing to

particular parts of materials in the record, or showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact. Id.; Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322,

106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary judgment.” Id.;

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). “Summary judgment will not lie if a genuine dispute about a material fact is shown; ‘that

is, if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’” Id. “In ruling on a motion for summary judgment, the Court may not make credibility

determinations, weigh the evidence, or draw inferences from the facts.” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir.2011).




                                                 3
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 4 of 31 PageID #: 2948



       “To satisfy his initial responsibility, the movant must inform the court of the basis for his

motion and must identify those portions of the record that he believes demonstrate the absence of

a genuine issue of material fact.” Whitehead, 2013 WL 3542686, at *2. “Once the moving party

has discharged the requisite evidentiary burden, the nonmovant must respond by submitting

evidentiary materials that set out ‘specific facts showing that there is a genuine issue for

trial.’” Id. “If the nonmovant fails to produce such evidence, summary judgment in favor of the

moving party is proper.” Id.

        B.     Construction of Insurance Policies; Duty to Defend.

       Travelers’ Motion for Summary Judgment is based on the argument that it had no duty to

defend ABECU against the Wells class counterclaim. Simply stated, under Missouri law, “[i]f

the complaint against the insured ‘alleges facts that give rise to a claim potentially within the

policy's coverage, the insurer has a duty to defend.’” Esicorp, Inc. v. Liberty Mut. Ins. Co., 193

F.3d 966, 969 (8th Cir. 1999) (citing McCormack Baron Mgt. v. American Guarantee, 989

S.W.2d 168, 170-171 (Mo. banc 1999)).

       The duty to defend is normally determined by comparing the policy language with
       the allegations in the complaint. But the insurer may not ignore “actual facts,” that
       is, “facts which were known, or should have been reasonably apparent at the
       commencement of the suit.”

Esicorp, 193 F.3d at 969 (citing Marshall’s U.S. Auto Supply v. Maryland Cas. Co., 354 Mo.

455, 189 S.W.2d 529, 531 (Mo. 1945)). Accordingly, Travelers may not limit its coverage

review to the four corners of the Wells class counterclaim. See Id.

       “If the complaint merely alleges facts that give rise to a claim potentially within the

policy's coverage, the insurer has a duty to defend.” McCormack, 989 S.W.2d at 170-171. “The

presence of some insured claims in the underlying suit gives rise to a duty to defend, even though




                                                  4
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 5 of 31 PageID #: 2949



uninsured claims or claims beyond the coverage may also be present.” Wood v. Safeco Ins. Co.

of America, 980 S.W.2d 43, 47 (Mo. Ct. App. 1998) (emphasis added).

         “Where the insurer argues that it had no duty to defend based on a policy exclusion

placing a third party's claim outside the policy's coverage, the insurer has the burden of

demonstrating that the exclusion applies.” Fleishour v. Stewart Title Guar. Co., 743 F. Supp. 2d

1060, 1066 (E.D. Mo. 2010).

         Moreover, an insurance policy must be construed liberally in favor of the insured. White

v. Smith, 440 S.W.2d 497, 511 (Mo. Ct. App. 1969). “An insurance policy must be construed

liberally in favor of the insured so as not to defeat, without plain necessity, his claim to

indemnity which in procuring the insurance it was his object to secure It is settled law that,

where the language of a policy is reasonably susceptible of different constructions, the courts

must adopt the construction least favorable to the insurer and most favorable to the insured. Id.

at511.

III.     Arguments and Authorities.

         The Wells Counterclaim alleged multiple wrongful acts triggering coverage for “property

damage” under Coverage A of all three CGL and accompanying Umbrella policies in place

during the subject time period as well as for “personal injury” under Coverage B of the same

policies. Travelers’ Motion for Summary Judgment seeks to avoid coverage under both

Coverages A and B.

         Subsection A (below) addresses Travelers’ arguments relative to Coverage A, which are

limited to whether the allegations of the Wells Counterclaim state an “occurrence” as defined by

the CGL Policies and whether Coverage A’s Intentional Act Exclusion is applicable.




                                                  5
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 6 of 31 PageID #: 2950



       Subsection B (below) addresses Travelers’ arguments relative to Coverage B, which are

limited to whether the Professional Credit Union Financial Services Exclusion operates to defeat

coverage for the “personal injury” claims that would otherwise be insured. The Intentional Act

Exclusion is not applicable to Coverage B.

       A.      Coverage A—Property Damage

       Travelers’ brief addresses the requirement of an “occurrence” and the applicability of the

Intentional Act Exclusion separately in its brief. The two concepts, however, are interrelated in

that an intentional act does not qualify as an occurrence. Because the same facts operate to defeat

both arguments, ABECU will address them together.

       The CGL Policies provide coverage for “property damage” caused by an “occurrence.”

(SUMF ¶¶ 23-24) The definition of “property damage” includes the “loss of use of tangible

property that is not physically injured.” (SUMF ¶¶ 28-29) The CGL Policies define

“occurrence” as “an accident including continuous or repeated exposure to substantially the same

general harmful conditions.” (SUMF ¶ 25)

       The term “accident” has been defined by Missouri courts as “an event that takes place

without one's foresight or expectation; a sudden and unexpected event.” Murphy v. Western and

Southern Life Ins. Co., 262 S.W.2d 340, 342 (Mo. Ct. App. 1953). An “accident,” need not be a

sudden event; it may be the result of a process. Columbia Mut. Ins. Co. v. Epstein, 239 S.W.3d

667, 672 (Mo. Ct. App. 2007). An accident refers to an unexpected happening rather than one

occurring through intention or design. St. Paul Fire & Marine Ins. Co. v. McBrayer, 801 F.2d

1012, 1014 (8th Cir. 1986) (citing Farmers Ins. Co. of Arizona v. Vagnozzi, 138 Ariz. 443, 449

(Ariz. 1983)). Additionally, the fact that an occurrence is the result of a continuing condition

does not preclude it from being an accident where the insured was unaware of the condition.



                                                 6
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 7 of 31 PageID #: 2951



Benedictine Sisters of St. Mary’s Hosp. of Pierre, S.D. v. St. Paul Fire & Marine Ins. Co., 815

F.2d 1209, 1211 (8th Cir. 1987) (applying South Dakota law).

       The determinative inquiry into whether there was an accident is whether the insured

foresaw or expected the injury or damages. D.R. Sherry Constr., Ltd., Am. v. Family Mut. Ins.

Co., 316 S.W.3d 899, 905 (Mo. 2010) (citing Epstein, 239 S.W.3d at 672–73). For example, a

Missouri court found an “occurrence” or an “accident” when a concrete provider was unaware

that a batch of concrete was defective, resulting in sub-floor damage, because it was

unforeseeable that the concrete was defective. Epstein, 239 S.W.3d at 672–73. Conversely, no

“occurrence” will lie if an insured undertakes a course of action, knows of the substantial risks

involved, proceeds in light of such knowledge, and disregards the known hazard. Diocese of

Winona v. Interstate Fire & Cas. Co., 89 F.3d 1386, 1392 (8th Cir. 1996).

       Accidental also means unintentional. St. Paul Fire & Marine Ins. Co., 801 F.2d at 1014.

Further, the rationale courts have used regarding the “expected or intended” injury exclusion is

virtually indistinguishable from the rationale used to determine whether the conduct meets the

definition of an “accident” under the policy. Pins v. State Farm Fire & Cas. Co., 361 F. Supp.

2d 1053, 1058 (8th Cir. 2007). Accordingly, the same analysis is applied to determine whether

the allegations involved an “occurrence” and intentional conduct.

       Travelers would have the Court believe that the Wells Counterclaim simply amounts to

wrongful repossession claims, and then goes on to cite caselaw indicating that the act of

repossessing a car is considered to be a non-accidental, intentional act which is not covered

under most commercial general liability policies. However, this approach would force the Court

to ignore the majority of the claims in the counterclaim.




                                                 7
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 8 of 31 PageID #: 2952



       The actual claims in the Wells Counterclaim relate to ABECU’s failure to provide UCC-

compliant notices to the class members, both pre- and post-repossession, and to the reporting of

disparaging information to credit bureaus. For instance, the Wells Counterclaim lists the

allegations applicable to the proposed nationwide class under “Count I – Class’s Claims.” The

allegations do not relate to the act of repossession, but focus on the notices, and in some

instances the lack thereof, which were sent to the borrowers prior to or subsequent in time to the

repossession of the subject vehicles. The allegations are as follows:

               68.     AB Credit Union violated the UCC by failing to provide the presale
       notice in the form and manner required under the UCC before disposing of
       collateral secured by loans entered by, assigned to, or owned by AB Credit Union.

              69.     AB Credit Union did not use the form of notification provided in §
       9-614(3) of the UCC when sending presale notices to Wells and the Class.

               70.    AB Credit Union’s presale notice to Wells and the Class included
       additional language or content not authorized or allowed by law, rendering the
       presale notices misleading or unreasonable in violation of §§ 9-611 and 9-614 of
       the UCC.

              71.    As required under § 9-611 of the UCC, AB Credit Union failed to
       provide “reasonable authenticated notice of disposition” to Wells and the Class.

               72.     AB Credit Union did no send post-sale notices, or any other
       explanation or writing, to Wells and the Class provided all the information, in the
       requisite order, as required by § 9-616 of the UCC.

(SUMF Exhibit B Pl.’s First Am. Answer & Countercl., p. 14, ¶¶ 68-72)

       The Wells Counterclaim also alleged that, due to the problematic notices, defamatory

information was reported to all of the major credit bureaus. For example, these allegations

include:

              36. AB Credit Union has maintained a practice and policy of reporting
       derogatory information regarding the class members to local consumer reporting
       agencies and the three national consumer credit reporting agencies: Equifax Credit
       Information Services, Inc., Experian, Inc., and TransUnion, LLC (collectively,



                                                 8
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 9 of 31 PageID #: 2953



       “CRAs”), despite its failure to comply with the right to cure, presale and post-sale
       notice requirements.

       37. The defective right to cure, presale and post-sale notices, and the reporting of
       false or inaccurate derogatory information on the class members’ credit reports
       harmed the class members’ credit worthiness, credit standing, credit capacity,
       character, and general reputation.

       38. The defective right to cure, presale and post-sale notices, and the reporting of
       false or inaccurate derogatory information on the class members’ credit reports
       were oral or written publication of material that defames, slanders or libels the class
       members.

(SUMF Exhibit B, Pl.’s First Am. Answer & Countercl., p. 14, ¶¶ 36-38)

       Based on these notice allegations, the class counterclaimants alleged both in their First

Amended Answer and Counterclaim and in subsequent discussions between the parties that the

class claimants suffered the loss of use of their vehicles as a result of their inability to redeem

their vehicles due to ABECU’s faulty or missing notices. (SUMF Exhibit B., p. 14, ¶¶ 68-72 and

Plaintiff’s Additional Material Facts ¶ 56, and Exhibit K, Ron Kampwerth Aff ¶ 3). What is

clear is that nothing within these allegations, nor in discussions with counsel for the Wells class

members, suggested that ABECU intended to cause damage to the class members in connection

with the described notice issues. (See absence in record; SUMF Exhibit B, Pl.’s First Am.

Answer & Countercl.) In other words, these allegations fairly describe negligence in the drafting

or failure to send notices to appropriately apprise ABECU’s borrowers of the status of the

disposition of their repossessed vehicles and the calculation of their resulting deficiencies. No

part of these allegations characterizes the notice problems as non-accidental or intentional.

Additionally, it borders on absurdity to suggest that ABECU deliberately sent notices that they

were aware or foresaw could subject them to liability under the UCC or that they would

intentionally submit inaccurate or defamatory information to credit bureaus.




                                                  9
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 10 of 31 PageID #: 2954



        Moreover, the mere fact that these notices are contemplated in connection with a physical

repossession of a vehicle does not limit the analysis as Travelers proposes. To the contrary,

Missouri law considers the physical repossession of a vehicle and the sending of related notices

as separate and legally distinct acts. Wolfe Auto. Grp., LLC v. Universal Underwriters Ins. Co.,

808 F.3d 729, 733 (8th Cir. 2015). Notably, in Mr. Wells’ case, there was no dispute that he was

in default on his loan and that ABECU was entitled to repossess his vehicle as a remedy. The act

of repossession was not the basis of the counterclaim. Rather, the majority of the claims arose

out of the pre-and post sale notices that were issued after the vehicle was repossessed.

        In Wolfe, a Missouri used-car dealership was insured under two policies by Universal. In

contrast to the CGL Policies provided by Travelers, the Universal policies provided coverage for

damages arising from the “wrongful repossession” of an automobile. Id. at 730-31. Despite

interpreting policy provisions which are distinguishable from those operative here, the Wolfe

court’s analysis of the physical act of repossession, as opposed to pre- and post-sale notices, is

instructive.

        The nature of the class claims in the Wolfe case are similar to the case at bar. Following

Wolfe’s repossession of a vehicle due to missed payments, Wolfe sued for a deficiency balance

and the debtors counterclaimed on behalf of themselves and similarly situated consumers

alleging that Wolfe’s pre-/post-sale notices violated Missouri’s UCC. Id. at 731. Wolfe

tendered the counterclaims to Universal for defense and indemnity coverage. Universal refused

on the ground that the allegedly deficient notices were not “wrongful repossessions” as that term

was defined and covered under the policy. Wolfe contended the phrase included not only the

physical appropriation of a vehicle but also the notice procedures required for its disposition.




                                                 10
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 11 of 31 PageID #: 2955



Universal countered that wrongful repossession meant Wolfe must not have had the right to take

the vehicle at the time of repossession.

       The issue in Wolfe was whether the meaning of “repossession” included the procedures

required by statute for disposition of the collateral. Id. at 733. The court held that

“repossession” did not include procedures required by statute for disposition of collateral,

indicating that the pre- and post-sale notices were not part of the repossession. Id. at 734.

Rather, the notices were sent after the repossession was complete and in connection with the

sale, a separate event.

       Although an ordinary insured, it should be presumed, is not intimately familiar with
       the U.C.C., it is telling that the U.C.C. treats repossession and disposition as distinct
       events. Compare Mo.Rev.Stat. § 400.9–609 (“After default, a secured party ...
       [m]ay take possession of the collateral ... [w]ithout judicial process, if it proceeds
       without breach of the peace.”), with id. § 400.9–610 (“After default, a secured party
       may sell ... the collateral....”). Moreover, a creditor may dispose of the collateral,
       but it is not required to do so. See id. Thus, under the U.C.C. repossession does not
       necessarily entail the notice procedures that Wolfe claims form part of the same
       integrated process.

Wolfe Auto. Grp., LLC, 808 F.3d at 734, n. 4.

       The court stated: “Here, by contrast, the pre- and post-sale notices were not part of the

repossession; they occurred after the repossession was complete and in connection with the sale,

a separate event.” Id. at 734.

       Clearly, counterclaims related to pre-and post-sale notices are not swept into the general

rubric of wrongful repossession as attempted by Travelers. Thus, as explained below, Travelers’

reliance on the Allen and Landers cases is misplaced.

               1.         Landers Auto Group v. Continental Western Insurance Co. does nothing
                          to relieve Travelers of its duty to defend.

       In Landers, an automobile dealer brought an action against its liability insurer, seeking a

declaration that the insurer had a duty under the parties’ insurance contract to defend it in an

                                                  11
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 12 of 31 PageID #: 2956



underlying wrongful repossession action. Landers Auto Group v. Continental Western Insurance

Co., 621 F.3d 810 (8th Cir. 2010). The wrongful repossession claim arose when Landers

repossessed a vehicle based upon the mistaken belief that the borrower had failed to make

several payments and was in default on her loan. The buyer subsequently filed a wrongful

repossession claim against Landers. Landers requested coverage from its insurer Continental

Western. Landers argued that the underlying lawsuit was a covered event under her commercial

general liability policy.

        The court found that the claims against Landers did not arise from the accounting errors

by the financing company, but from the intentional act taken by Landers with respect to its rights

and obligations under the financing agreement. In other words, the claim arose from Landers’s

physical repossession of the vehicle when it had no right to do so. Thus, Landers is

distinguishable from the case at bar as there is no claim that ABECU had no right to send pre-

and post-sale notices; rather, that they sent the notices in the wrong form or that they failed to

provide information required within the notices—a failure to comply with the UCC. This failure

can hardly be characterized as an intentional act, especially given the absence of allegations of

intent in the Wells Counterclaim. Accordingly, Landers is inapplicable here.

                2.      Allen v. Continental Western Insurance Co. does nothing to relieve
                        Travelers of its duty to defend.

        The result is the same in Allen v. Continental Western Insurance Co., 436 S.W.3d 548

(Mo. banc. 2014), where a secured lender (“Franklin”) brought an action against its CGL insurer

for refusing to defend a borrower’s suit alleging wrongful repossession.

        In Allen, the court explained that the purpose of a CGL is for business owners to protect

against the unpredictable, potentially unlimited liability that can be caused by accidentally

causing injury to other persons or their property. Id. at 554. It does not protect its insured’s

                                                 12
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 13 of 31 PageID #: 2957



deliberate actions because liability insurance policies typically exclude coverage for injury or

damage intended or expected by the insured. The Allen court ultimately held that because

Franklin intended to repossess the vehicle, there was no potential for coverage under the policy.

Id. at 556.

        Allen and the instant case are distinguishable. Although the CGL in Allen and the

Travelers’ policies use similar language, the ruling in Allen was driven by the fact that the

underlying claim was for wrongful repossession, which the court found to be intentional actions

of the insured. Here, the underlying case is focused on improper pre- and post-sale notices

which were not cast as deliberate or intentional. Instead, ABECU was alleged to have

incorrectly formulated its notices, incorrectly calculated deficiencies owed, and failing to take

actions necessary to apprise the class claimants of information necessary to redeem their

vehicles. Allen’s holding is not applicable here.

               3.      Conclusion

        The Wells Counterclaim does not support a finding that ABECU’s conduct was

deliberate, intentional and non-accidental. The Wells Counterclaim alleged a pattern of

noncompliance that resulted in unforeseen and unanticipated damages. The sending of defective

pre- and post-sale notices were unintentional “occurrences” as defined in the CGL Policies. The

release of allegedly harmful or defamatory credit histories to credit bureaus was also

unintentional. There is a distinct and significant difference between the act of sending the notices

and reporting to credit bureaus and knowledge that the notices were non-UCC compliant and that

the information in credit reports was incorrect.

        Travelers clearly had a duty to defend under Coverage A of the CGL Policies for the loss

of use claims in the Wells counterclaim.



                                                   13
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 14 of 31 PageID #: 2958



        B.       Coverage B – Personal Injury and the Professional Credit Union Financial
                 Services Exclusion

        Travelers also seeks to avoid its coverage obligations under Coverage B on the basis of

an exclusion identified as the Professional Credit Union Financial Services Exclusion.

        As discussed in more detail below, Travelers acknowledges that, absent an applicable

exclusion, Coverage B of the CGL Policies provides coverage for the claims in the underlying

lawsuit. Travelers bears the burden of proof on the avoidance of coverage based upon policy

exclusions, and such exclusions are to be strictly construed in favor of coverage. See Christian

v. Progressive Cas. Ins., Co., 57 S.W.3d 400, 403 (Mo. Ct. App. 2001). Further, whereas the

term “credit union financial services” is defined in the policies, the actual title of the exclusion is

“Professional Credit Union Financial Services”. This phrase is not defined in the policies nor is

the term “professional,” although many other terms are defined. (SOMF Exhibits C,D and E;

CGL Policies, Section V “Definitions” at 12). As used in the context of this exclusion, the term

“professional” is either unenforceable, ambiguous or inapplicable.

        Although Travelers couches their argument as a lack of a duty to defend under this

exclusion, it is ABECU’s position that, for the reasons discussed, this exclusion does not operate

to nullify a defense or indemnity coverage. Accordingly, ABECU is requesting that the Court

enter summary judgment in its favor with a declaration that Coverage B of the policies provide

indemnity coverage as a matter of law.

        1.       Overview

        Coverage B of the Travelers CGL Policies provides insurance coverage for “personal and

advertising injury.” (SUMF ¶ 30.) ABECU contends, and Travelers concedes1, that the claims


1
 "It is true that the Amended Counterclaim seeks damages for AB Credit Union’s alleged reporting of false or
derogatory information on the class members’ credit reports." (Page 11 of Memorandum of Law in Support of
Travelers’ Motion for Summary Judgment)

                                                       14
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 15 of 31 PageID #: 2959



set forth in the Counterclaim fall within Travelers’ definition of “personal injury.” In relevant

part, the CGL Policies define “personal injury” to include “oral or written publication, in any

manner, of material that slanders or libels a person....”2 (SUMF ¶ 35-36.) The term is defined

almost identically in the Umbrella Policies. Travelers makes no argument that umbrella coverage

would not apply if it weren’t for the professional credit union financial services exclusion.

         The Wells Counterclaim alleged that ABECU published false and defamatory statements

in its attempt to collect a debt. (SUMF ¶¶ 8-9.) In particular, it was alleged that, due to the

defective notices, ABECU reported inaccurate information regarding the class members to local

consumer reporting agencies and the three national consumer credit reporting agencies. (SUMF

Exhibit B, Wells First Am. Answer & Countercl., p. 10, ¶ 36.)




2
  The definition in its entirety states as follows:
"Personal injury":
a. Means injury, other than "advertising injury", caused by one or more of the
following offenses:
(1) False arrest, detention or imprisonment;
(2) Malicious prosecution;
(3) The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
dwelling or premises that a person occupies, provided that the wrongful eviction, wrongful entry or invasion of the
right of private occupancy is committed by or on behalf of the owner, landlord or lessor of that room, dwelling or
premises;
 (4) Oral or written publication, including publication by electronic means, of material that slanders or libels a
person or organization or disparages a person's or organization's goods, products or services, provided that the claim
is made or the "suit" is brought by a person or organization that claims to have been slandered or libeled, or that
claims to have had its goods, products or services disparaged; or (5) Oral or written publication, including
publication by electronic means, of material that:
(a) Appropriates a person's name, voice, photograph or likeness;
(b) Unreasonably places a person in a false light; or
(c) Discloses information about a person's private life.
b. Includes "bodily injury" caused by one or more of the offenses described in
Paragraph a. above




                                                         15
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 16 of 31 PageID #: 2960



        The Counterclaim also alleged that, by sending the defective right to cure, pre- and post-

sale notices, and consequentially reporting false or inaccurate derogatory information on the

class members’ credit reports, the class members suffered harm to their credit worthiness, credit

standing, credit capacity, character, and general reputation. (SUMF Exhibit B, Wells First Am.

Answer & Countercl., p. 10, ¶ 37.) It was alleged that these same activities constituted oral or

written publications that defame, slander or libel the class members. (SUMF Exhibit B, Wells

First Am. Answer & Countercl., p. 10, ¶ 37.) Significantly, ABECU has acknowledged that the

notices in question were, in fact, defective and not in compliance with applicable law.

        Inasmuch as the CGL Policies clearly provide coverage for the claims in question, the

only way Travelers can avoid its coverage obligations is through an applicable and enforceable

exclusion.3

        Travelers has taken the position, and asks this Court to find as a matter of law, that an

exclusion which was added by endorsement to the CGL Policies operates to nullify the duty to

defend, and thus indemnity coverage, for the personal injury claims contained in the

Counterclaim and tendered by ABECU to Travelers. The exclusion upon which Travelers relies

is entitled “Professional Credit Union Financial Services Exclusion”, which states as follows:

                  This insurance does not apply to:

                    Professional Credit Union Financial Services

                   “Personal injury” or “advertising injury” arising out of providing or
          failing to provide professional “credit union financial services” by any insured
          to others.

(SUMF ¶ 38.)




3
  Travelers has also claimed that coverage is defeated by ABECU’s alleged failure to provide timely notice of the
lawsuit. Travelers has expressly reserved the right to pursue that defense at a later date.

                                                        16
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 17 of 31 PageID #: 2961



       Quotations marks are used to identify terms or phrases which are defined in the policy.

Although the policies define no fewer than 30 words or phrases, nowhere does Travelers define

what is meant by the term “professional credit union financial services”, nor is the term

“professional” defined. Instead, the policies only provide a definition of “credit union financial

services,” as follows:

       "Credit union financial services" includes:

   a. Any of the services that any insured provides or is required to provide for any
      insured's customer, including insurance services, investment services, real estate
      services, tax services, trust services and other similar services, under:

       (1) An agreement between any insured and the customer; or

       (2) A written contract or agreement between the insured and a third party in which
       any insured agrees to provide such services for the customer on behalf of the third
       party;

   b. Planning, managing, administering, advising on or acting in a fiduciary capacity for
      any deposit account;

   c. Evaluating, analyzing, administering, managing, advising on or servicing, or
      providing opinions or instructions in connection with, any of the following
      operations or activities:
      (1) Lending, leasing or extension of credit; or
      (2) Credit card or debit card;

   d. Checking or reporting of credit;

   e. Maintaining or providing information concerning any financial account, record or
      balance;

   f. Selling or issuing any travelers check, certified check, bank check, money order,
      other similar monetary instrument or money transfer; or

   g. Administering or leasing any safe deposit or lock box.

(SUMF ¶38-41)

       Curiously, Travelers’ memorandum in support of its summary judgment motion failed to

address the meaning or significance of the modifier “professional”. Instead, it based its

                                                17
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 18 of 31 PageID #: 2962



argument on the definition of “credit union financial services” and simply ignored the word

“professional” as if it were not even there. Intentional or not, the modifier “professional” is

critical to Travelers’ obligations under its policies.

                 2.       The exclusion is ambiguous.

        If an insurance policy promises something at one point and takes it away at another, there

is an ambiguity. Hullverson Law Firm, P.C. v. Liberty Ins. Underwriters, Inc., 25 F. Supp. 3d

1185, 1194 (E.D. Mo. 2014). “Such an ambiguity is patent, rather than latent, and may be

resolved within the four corners rather than by means of extrinsic aids.” Burns v. Smith, 303

S.W.3d 505, 509–513 (Mo. 2010). An interpretation of an insurance policy which entirely

nullifies one provision should not be adopted if the policy is susceptible to an interpretation

which gives effect to all its provisions. Southeast Bakery Feeds, Inc. v. Ranger Ins. Co., 974

S.W.2d 635, 638 (Mo. Ct. App. 1998); see also Hullverson, 25 F. Supp. 3d at 1194 (“Missouri

law is well-settled that where one provision of a policy appears to grant coverage and another to

take it away, an ambiguity exists that will be resolved in favor of coverage.”).

        In this case, Travelers issued insurance policies to a credit union in three successive

years. Among other things, the policies provided coverage for claims involving allegations of

personal injury as that term is defined in the policy. (SUMF ¶¶ 30-36; Aff. of Robert McKay ¶

3, Exhibit I; ABECU’s Resps. to Travelers’ SUMF in Supp. of its Mot. for Summ. J. and Pl.’s

Statement of Additional Uncontroverted Material Facts ¶ 44)4 Like most credit unions, ABECU

provides a variety of financial services to its members, including checking and savings accounts,

home mortgages, loans and credit cards. (Pl.’s Statement of Additional Uncontroverted Material

Facts ¶ 44; Aff. of Robert McKay, Exhibit I.) Included in the loan category are loans for the


4
 “We will pay those sums that the insured becomes legally obligated to pay the damages because of "personal and
advertising injury" to which this insurance applies." (Excerpt of Insuring Agreement under Coverage B)

                                                       18
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 19 of 31 PageID #: 2963



purchase of automobiles in which ABECU takes a security interest in the vehicle. (Pl.’s

Statement of Additional Uncontroverted Material Facts; Aff. of Jerry Steinkuehler, Exhibit J) It

cannot be disputed that Travelers had a detailed understanding of ABECU’s business as part of

their underwriting process.

       As indicated above, Travelers concedes that, absent the exclusion, their policies would

afford coverage for the claims in question. The claims for defamation, slander and libel fall

squarely within the definition of “personal injury” found in the policies.

       The problem is that the activities described in Travelers’ definition of “credit union

financial services” are so broad that they literally encompass every facet of ABECU’s

operations. (See SUMF ¶ 41.) The very first sentence of the definition states: “any of the

services that any insured provides or is required to provide for any insured’s customer.” (SUMF

¶ 41.) That statement alone covers the entire spectrum of ABECU’s business. But there’s more.

Travelers went on to define “credit union financial services” as “evaluating, analyzing,

administering, managing, advising on or servicing, or providing opinions or instructions in

connection with… lending, leasing or extension of credit or credit card or debit card”, and

“checking all reporting of credit”. (SUMF ¶ 42.) It is hard to envision any activity or function

of a credit union that does not fall within the scope of this definition for which, according to

Travelers, there would be no coverage.

       ABECU obtained and paid for insurance policies that promised coverage for personal and

advertising injury—terms which are carefully defined in the policies. At the same time Travelers

advocates for an undisclosed and overbroad interpretation of an undefined term -professional-

that would have the effect of nullifying that very coverage. Travelers is simultaneously granting




                                                 19
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 20 of 31 PageID #: 2964



coverage for personal and advertising injury claims and then taking it away, all of it. Travelers

would be reduced to a mere premium collector, and ABECU would get nothing in return.

       If defined as broadly as Travelers advocates, the Professional Credit Union Financial

Services Exclusion cannot be reconciled with the purpose of selling Coverage B to ABECU in

the first place. The exclusion is patently in conflict with the remainder of the policy and would

have the effect of writing Coverage B out of the policy, a result which is clearly not supported by

the Missouri law described herein. See Southeast Bakery Feeds, 974 S.W.2d at 638; see also

Hullverson, 25 F. Supp. 3d at 1194. Thus, ABECU requests that the Court make a judicial

finding that the “professional credit union financial services” exclusion is patently ambiguous

and resolve the coverage dispute in ABECU’s favor on that basis alone.

       In addition to being patently ambiguous as described above, other ambiguities exist.

What did Travelers mean when it inserted the modifier “professional” before the defined term

“credit union financial services”? There is no way to answer the question now and Travelers

made no effort to do so in its motion. Travelers had the opportunity to define this term in the

policies and failed to do so. It now falls on this Court to ascertain the meaning by applying the

framework set forth below.

       The parties agree that Missouri’s rules of contract and insurance policy interpretation

govern the outcome of this dispute. Under Missouri law, because an insurance policy is a

contract designated to furnish protection, it will to the extent possible be construed so as to

provide coverage and not to defeat it. White, 440 S.W.2d at 511. “Hence, if the terms are

susceptible of two possible interpretations and there is room for construction, provisions limiting,

cutting down, or avoiding liability on the coverage made in the policy are construed most




                                                 20
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 21 of 31 PageID #: 2965



strongly against the insurer.” Farm Bureau Town and Country Ins. Co. of Mo. v. Schmidt, 751

S.W.2d 375, 376 (Mo. banc 1988).

       An ambiguity exists when there is duplicity, indistinctness, or uncertainty in the
       meaning of the language in the policy. Language is ambiguous if it is reasonably
       open to different constructions. Moreover, in construing the terms of an insurance
       policy, this Court applies the meaning which would be attached by an ordinary
       person of average understanding if purchasing insurance, and resolves ambiguities
       in favor of the insured. This rule, often referred to as the doctrine of contra
       proferentem, is applied more rigorously in insurance contracts than in other
       contracts in Missouri.

Burns v. Smith, 303 S.W.3d 505, 509 (Mo. 2010).

       “If a provision in an insurance policy is susceptible to two or more meanings, the contract

is ambiguous, and the court must adopt the meaning that is most advantageous to

the insured's position.” Liberty Mut. Ins. Co. v. Havner, 103 S.W.3d 829, 832 (Mo. App. 2003).

       As the drafter, the insurer is in the better position to remove ambiguity from the

contract. Krombach v. Mayflower Ins. Co., Ltd., 827 S.W.2d 208, 211 (Mo. banc 1992). The

burden rests on the insurer to prove that the loss was within a policy exclusion. Christian v.

Progressive Cas. Ins., Co., 57 S.W.3d 400, 403 (Mo. Ct. App. 2001).

        “When there is an ambiguity, insureds are entitled to a resolution of that ambiguity

consistent with their objective and reasonable expectations as to what coverage would be

provided.” Niswonger v. Farm Bureau Town & Country Ins. Co. of Mo., 992 S.W.2d 308, 317

(Mo.App.1999). It is Missouri's policy not to “use ‘technical, philosophical, or scientific

meanings of the terms, nor a restricted meaning acquired in legal usage.” McCormack Baron

Mgmt. Servs., Inc. v. Am. Guar. & Liab. Ins. Co., 989 S.W.2d 168, 171 (Mo. banc 1999).

       The Court should find that the undefined phrase “professional credit union financial

services” is ambiguous as a matter of law and construed against Travelers. The phrase is

susceptible to more than one meaning, particularly under the standards set forth above.

                                                21
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 22 of 31 PageID #: 2966



               3.      The wrongful conduct alleged in the class counterclaim did not involve
                       “professional” activities.

       In the event the Court declines to declare the exclusion unenforceable, it is clear when

construed in a light most favorable to ABECU that the modifier professional is intended to

narrow the scope of the exclusion. Thus, a claim that otherwise falls within Travelers’ definition

of “credit union financial services” can only be excluded if the services at issue were

professional, whatever that means. See GRE Ins. Grp. v. Metro. Bos. Hous. P’ship, Inc., 61 F.3d

79, 84 (1st Cir. 1995) (only inspections that are “professional,” as opposed to “nonprofessional,”

fall within the scope of the exclusion). The duty falls to this Court to first determine if the phrase

“professional credit union financial services” is susceptible to an interpretation which gives

effect to all provisions in the policy-keeping in mind the dim view taken by Missouri courts of

ambiguous exclusions. ABECU contends that this language is susceptible to such an

interpretation: credit union financial services are covered and professional credit union financial

services are not.

       In performing that analysis, this Court is obligated to objectively look to the ordinary

meaning of a term and apply a meaning that the average layperson would reasonably understand.

See Burns, 303 S.W.3d at 512–13. ABECU believes that the average layperson would interpret

the term professional to mean something that requires special training, education and/or

experience. Such an interpretation would still give meaning to the exclusion but also preserve

the coverage that was granted in the policy.

       This Court may elect to consider dictionary definitions of the terms in question. Schmitz

v. Great Am. Assur. Co., 337 S.W.3d 700, 708 (Mo. banc 2011) (“When a policy does not define

a particular term, courts use the ordinary meaning of the word as set forth in the dictionary.”)

The term “professional services” has been defined by Black’s Law dictionary as follows:

                                                 22
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 23 of 31 PageID #: 2967



“Services, which require a formal certification by a professional body, such as legal, medical,

accounting, etc. are called professional services.” Black’s defines the term “professional” as:


       A person, who is a member of a professional body due to the education qualification
       and follows the prescribed model and professional code of conduct. A person who
       has mastered a high level of expertise in a subject, notion on field.

Blacks Law Dictionary-On Line, 2nd Ed.

       In addition, the term “professional services” has been defined in Missouri Statutes in the

context of professional corporations. That definition states as follows:

              “Professional service” and “professional services”:

              (a) Any service that lawfully may be rendered only by persons licensed
    under the provisions of a licensing law of this state and that also may not lawfully
    be rendered by a corporation organized under the general and business corporation
    law of Missouri, chapter 351; and
              (b) Practiced by the following professionals, each subparagraph
    constituting one type:
              a. An accountant;
              b. An architect or engineer;
              c. An attorney at law;
              d. A chiropodist-podiatrist;
              e. A chiropractor;
              f. A dentist;
              g. An optometrist;
              h. A physician, surgeon, doctor of medicine or doctor of osteopathy;
              i. A psychologist;
              j. A veterinarian;
              k. A registered nurse;
              l. Any natural person licensed as a real estate salesperson;
              m. A physical therapist;

§356.021, R.S. Mo. (1998).

       The above definitions are in keeping with the approach of many courts who have

analyzed the use of the term “professional services” when it is undefined in insurance policies.

While the Missouri Supreme Court has not yet commented directly on that topic, the Missouri

Court of Appeals has. In Lincoln County Ambulance Dist. v. Pac. Employers Ins. Co., 15

                                                23
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 24 of 31 PageID #: 2968



S.W.3d 739 (Mo. App. 1998), the plaintiff ambulance district was insured by an E & O policy

issued by the defendant carrier. Lincoln sued the carrier seeking a declaratory judgment that the

policy covered Lincoln for alleged violations of the Fair Labor Standards Act. After the trial

court granted summary judgment in favor of Lincoln, the carrier appealed. The carrier

contended, inter alia, that the trial court’s ruling was erroneous because the policy limited

coverage to claims against Lincoln arising out of “any act, error or omission

in professional ambulance services rendered.” Id. at 742. The term “professional services” was

not defined in the policy.

       Lincoln argued that the term “professional services” was ambiguous and the Court of

Appeals agreed. Id. at 743. The court looked for guidance to Webster’s Collegiate Dictionary,

930 (10th ed.1995) which defined the term professional as “of, relating to, or characteristic of a

profession or calling” and “service” as “an act done for the benefit or command of another.” Id.

at 744. Profession was defined as “a calling requiring specialized knowledge and often long and

intensive academic preparation or as a principal calling, vocation or employment.” Id.

       Since Missouri’s highest court has not addressed this specific issue, this Court should

predict how Missouri would define the term “professional credit union financial services” as

used in the Travelers policies. See, e.g., Levitt v. Merck & Co., Inc., 914 F.3d 1169, 1172 (8th

Cir. 2019) (federal court “must attempt to predict what the [state Supreme] court would decide if

it were to address the issue based on relevant state precedent, analogous decisions, considered

dicta, ... and any other reliable data.”). Clearly, the Lincoln case is relevant state precedent and

should be considered.

       There are also analogous decisions from the federal courts applying Missouri law. In

American Econ. Ins. Co. v. Jackson, 476 F.3d 620 (8th Cir. 2007), the court addressed coverage



                                                 24
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 25 of 31 PageID #: 2969



questions that arose out of a liability case tried in Missouri. One of the issues in American Econ.

was the interpretation of an undefined professional services exclusion in the policy. The court

concluded that whether a particular service is professional in nature requires an analysis of the

act or omission itself and not the title or character of the party who performs or fails to perform

the act. “It is recognized that a ‘professional act or service’ is one arising out of a vocation,

calling, occupation or employment involving specialized knowledge, labor or skill, and the labor

or skill involved is predominately mental or intellectual rather than physical or manual.” Id at

625.

           Additionally, in Jerome Group., Inc. v. Cincinnati Ins. Co., 257 F. Supp. 2d 1217 (E.D.

Mo. 2003), the plaintiff was a Missouri corporation specializing in graphic communications and

printing. One of their customers was a company called Group Health Plan (“GHP”), who

retained Jerome to index medical records for storage on computer disk in a retrievable format. A

billing dispute ensued in which GHP claimed that it was overbilled by Jerome in excess of

$300,000. Jerome ultimately settled with GHP, after which it filed suit against two insurance

carriers from whom it had purchased E & O policies. The lawsuit sought reimbursement for the

settlement amounts Jerome paid to GHP. Cross-motions for summary judgment were filed. The

district court, applying Missouri law, found in favor of the defendant carriers.

           In the course of the opinion, the court analyzed the meaning of the term “professional

services” as utilized in the policies, stating:

           Neither the Court nor the parties could find either a Missouri or Eighth Circuit
           Court of Appeals case defining “professional services.” The Court does find,
           however, the definition of “professional services” quoted in Medical
           Records5 to be apt.


5
    Medical Records Assocs., Inc. v. American Empire Surplus Lines Ins. Co., 142 F.3d 512 (1st Cir.1998).



                                                         25
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 26 of 31 PageID #: 2970



       “The term ‘professional’ in the context used in the policy provision means
       something more than mere proficiency in the performance of a task and implies
       intellectual skill as contrasted with that used in an occupation for production
       or sale of commodities. A ‘professional’ act or service is one arising out of a
       vocation, calling, occupation, or employment involving specialized
       knowledge, labor, or skill, and the labor or skill involved is predominantly
       mental or intellectual, rather than physical or manual.... In determining
       whether a particular act is of a professional nature or a ‘professional service’
       we must look not to the title or character of the party performing the act, but
       to the act itself.” Id. (quoting Marx v. Hartford Accident & Indem. Co., 183
       Neb. 12, 157 N.W.2d 870, 872 (1968)).

       The “bottom line” was that the “professional services” referred to in the errors
       and omissions policy “embrace[d] those activities that distinguish a particular
       occupation from other occupations—as evidenced by the need for specialized
       learning or training—and from the ordinary activities of life and business.” Id.
       See also Visiting Nurse Ass'n of Greater Philadelphia v. St. Paul Fire and
       Marine Ins. Co., 65 F.3d 1097, 1101 (3rd Cir.1995) (“A ‘professional’ act
       or service is one arising out of a vocation, calling, occupation or employment
       involving specialized knowledge, labor, or skill.” (interim quotations
       omitted)). Id.

Id. at 1223-1224.

       Many states concur with the above definition of “professional services” and how it is

applied. For example, see Marx v. Hartford Accident & Indemnity Company, 157 N.W.2d 870

(Neb. 1968) (“A professional act or service is one arising out of a vocation, calling, occupation,

or employment involving specialized knowledge, labor, or skill, and the labor or skill involved is

predominantly mental or intellectual, rather than physical or manual”); Aerothrust Corp. v.

Granada Ins. Co., 904 So. 2d 470 (Fla. App. 2005) (professional services exclusion did not

apply to the insured's negligent inspection of a hoist because the people who inspected the hoists

for the insured were not required to have any specialized training or experience, or even a

college or high school diploma.); Auto-Owners Ins. Co. v. State Farm Fire & Cas. Co., 678

S.E.2d 196 (Ga. App. 2009) (an ordinary task does not become a “professional service,” for

purposes of a professional services exclusion in a business liability insurance policy, merely



                                                26
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 27 of 31 PageID #: 2971



because it is performed by a professional.); Hartford Cas. Ins. Co. v. New Hope Healthcare, Inc.,

803 F. Supp. 2d 339 (E.D. Pa. 2011) (failure of personal care home to monitor the premises,

including patient rooms, during night hours and to be cognizant of the whereabouts of the

residents, did not require the use or application of special learning or training); Jefferson Ins. Co.

of New York v. National Union Fire Ins. Co. of Pittsburgh, Pa., 677 N.E.2d 225 (Mass. App.

1997) (holding that services of medical dispatcher did not constitute “professional services”);

Buckeye Ranch, Inc. v. Northfield Ins. Co., 839 N.E.2d 94 (Ohio App. 2005) (assignment of

rooms at insured's behavior treatment facility where child was sexually assaulted by roommate

was administrative decision and not excluded); Penn Star Ins. Co. v. Real Estate Consulting

Specialists, Inc., 1 F.Supp.3d 1168 (D. Mont. 2014) (professional services exclusion did not bar

coverage for claims against an apartment manager arising from injuries sustained by a resident

when she was scalded by hot water as a result of insured's alleged negligent failure to perform

routine maintenance duties); Duke Univ. v. St. Paul Fire & Marine Ins. Co., 386 S.E.2d 762, 766

(N.C. App.1990) (the term “professional services” when used in an exclusion “must be

interpreted to mean only those services for which professional training is a prerequisite to

performance.”); Guar. Nat. Ins. Co. v. N. River Ins. Co., 909 F.2d 133, 137 (5th Cir. 1990-

applying Texas law) (hospital's failure to maintain window from which the patient fell was not

an “exercise of a trained ... judgment in obedience to an established medical policy.” To the

contrary, the hospital's decision to safeguard Wagner's window through screws in the window

sashes rather than through fixed, protective screens was an administrative decision.); D'Antoni v.

Sara Mayo Hosp., 144 So. 2d 643, 646–47 (La. App. 1962) (hospital employee’s failure to

maintain the side rails on plaintiff's bed did not involve professional judgment. The raising of the

side rail was purely a mechanical act which any unskilled person could perform and required no



                                                  27
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 28 of 31 PageID #: 2972



professional training or knowledge.); the term “professional services” contained in a commercial

general liability policy, when not otherwise specifically defined, denotes those services rendered

by someone with particularized knowledge or skill in his or her chosen field.); Boggs v. Camden-

Clark Mem'l Hosp. Corp., 693 S.E.2d 53, 62 (W. Va. 2010) (to constitute a professional service,

the task must arise out of acts particular to the individual's specialized vocation. The task must be

necessary for the professional to use his specialized knowledge or training.); Keepes v. Doctors

Convalescent Center, Inc., 231 N.E.2d 274 (Ill. App. 1967) (preparing a child for a bath in a

children’s convalescent center was not a professional service. “While the services in question

here may have required some skill on the part of those who rendered the service, it did not

require knowledge of the advanced type in a field of learning customarily acquired after a long

period of specialized intellectual instruction, i.e., doctors, lawyers, certified public accountants,

etc.”); Jefferson Ins. Co. of New York v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., 677 N.E.2d

225, 231 (Mass. App. 1997) (undefined professional services exclusion does not apply to

nonspecialized, clerical or administrative activity that require no special learning, intellectual

skill or professional judgment. Activities that require only the everyday, practical abilities of the

average adult are not official services. “Indeed, to rule otherwise—particularly in the context of a

CGL policy generally intended and expected to provide broad liability coverage for tort claims

arising out of the insured's entire business and administrative operations would produce an

anomalous result.”).

       The crux of this dispute is whether sending incomplete or inaccurate notices, and the

process of sending credit reports to credit reporting agencies, constitute professional credit union

financial services. This Court should find that the Missouri Supreme Court would adopt the

definitions of professional and professional services set forth above. Applying those definitions



                                                  28
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 29 of 31 PageID #: 2973



to the facts of this case compels a finding that the exclusion does not apply. As demonstrated by

the Affidavit of Jerry Steinkuehler, ABECU’s Director of Collections, the completion of notices

is an administrative task, and the reporting of credit information to credit bureaus is fully

automated based on the information used in part in the notices, the accuracy of which falls to the

administrative or clerical staff in ABECU’s collections department. (Plaintiff’s Additional

Statement of Facts, Exhibit J).

       Thus, for ABECU, the sending of notices to defaulted borrowers hardly meets any

definition of professional, let alone that of an average layman. The job duties of employees who

send such notices require no more than a high school degree. Likewise, the reporting of

delinquent accounts to credit bureaus requires no specialized training or skill that would place

that activity in the category of professional. Rather, these are standard activities of credit unions

that ABECU would reasonably be expect to fall within a CGL policy.

       For all the reasons set forth above, this Court can and should declare that the professional

credit union financial services exclusion is unenforceable as a matter of law or, in the alternative,

that the activities that gave rise to the underlying claims and upon which Travelers bases its

exclusion are not professional under any commonly understood definition of that term.



       WHEREFORE, ABECU prays for an order of this court denying Travelers Motion for

Summary Judgment and grant judgment in favor of ABECU on Travelers’ claims concerning its

duty to defend ABECU under Coverage A of the CGL policies and that the Court grant judgment

in its favor on Coverage B by finding as a matter of law that the policies afford indemnity

coverage.




                                                 29
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 30 of 31 PageID #: 2974




                                    Respectfully submitted:

                                    MARTIN, PRINGLE, OLIVER,
                                      WALLACE & BAUER, L.L.P.

                                    By: /s/ David E. Larson
                                    David E. Larson, MO #27146
                                    One Main Plaza
                                    4435 Main Street, Suite 920
                                    Kansas City, MO 64111
                                    (816) 753-6006
                                    (816) 502-7898 fax
                                    delarson@martinpringle.com

                                    MARTIN, PRINGLE, OLIVER,
                                     WALLACE & BAUER, L.L.P.

                                     /s/ W. Rick Griffin
                                    W. Rick Griffin, KS #21628
                                    admitted pro hac vice
                                    100 N. Broadway, Suite 500
                                    Wichita, KS 67202
                                    (316) 265-9311
                                    (316) 265-2955 – fax
                                    wrgriffin@martinpringle.com

                                    Attorneys for Plaintiff




                                      30
Case: 4:18-cv-01208-CDP Doc. #: 43 Filed: 06/17/19 Page: 31 of 31 PageID #: 2975




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of June, 2019, the foregoing Anheuser Busch
Employees’ Credit Union’s Suggestions in Opposition to Travelers’ Motion for Summary
Judgment was filed electronically using the Court’s ECF system, which will serve the following
counsel of record:

       Patrick J. Kenny
       Jonathan R. Shulan
       7700 Forsyth Blvd., Suite 1800
       St. Louis, MO 63105
       pkenny@armstrongteasdale.com
       jshulan@armstrongteasdale.com
       Attorneys for Defendants

                                            /s/ David E. Larson
                                            David E. Larson              #27146




                                              31
